The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     March 23, 2015

                                   No. 04-14-00878-CR

                                Matthew Douglas HAYES,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR10841W
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER
        The Appellant’s Motion to Supplement Clerk’s Record is hereby GRANTED.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court